Citation Nr: 0623438	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.


FINDING OF FACT

During the appeal period, the veteran's PTSD has not been 
manifested by obsessional rituals that interfere with routine 
activities, abnormal speech, near continuous panic or 
depression affecting his ability to function, impaired 
impulse control, spatial disorientation, neglect of person 
appearance and hygiene, or an inability to establish and 
maintain effective relationships


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in March 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in April 2006.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the RO assigned the 50 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, a letter was sent to the veteran 
in March 2006 which advised him how disability ratings and 
effective dates were assigned.

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in August 2002 and April 2005.  38 C.F.R. § 
3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Evaluation of Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's PTSD is currently evaluated as 50 percent 
disabling pursuant to a General Rating Formula for evaluating 
psychiatric disabilities other than eating disorders.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2005).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

The findings of record indicate that during the entire appeal 
period the veteran's PTSD symptoms match some of the rating 
criteria for a 50 percent rating (panic attacks; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships), and two 
criteria for a 70 percent rating (suicidal ideation; 
difficulty in adapting to stressful circumstances).

During the entire appeal period, the veteran experienced 
symptoms such as intermittent depression, anxiety, intrusive 
thoughts, periodic panic attacks, sleep impairment due to 
nightmares, social avoidance.  

VA treatment records indicate that the veteran was 
hospitalized from April 19 to May 3, 2002 and from July 21 to 
August 3, 2005 for treatment for PTSD symptoms.  

During the 2002 hospitalization, the veteran noted a history 
of flashbacks so intense that he experienced panic attacks 
associated with them, exaggerated startle response, 
hypervigilance, chronic insomnia, anxiety and depression.  
The veteran complained of depressed mood with poor sleep and 
concentration.  The mental status examination revealed that 
his mood was anxious and his affect slightly blunted but his 
speech was normal, his thought process was linear and goal 
directed, his thought content displayed no delusions, his 
insight and judgment were good.  The veteran was noted to be 
oriented times three with no suicidal or homicidal ideation.    

Treatment consisted of Serzone which improved his mood and 
decreased his anxiety and hyperarousal symptoms and Prazosin 
which helped with insomnia and nightmares.  

During the 2005 hospitalization, the veteran reported 
experiencing hyperarousal symptoms, increased nightmares, 
flashbacks, panic attacks, exaggerated startle response, 
sleep disturbance, social isolation, and bouts of depression 
lasting up to two weeks.  Adjustment in medication improved 
mood and anxiety symptoms and some improvement in sleep 
disturbance.  

The veteran was afforded two VA examinations, in August 2002 
and April 2005.  At the August 2002 VA examination, the 
veteran's PTSD symptoms consisted of anxiety, depression, 
panic attacks, social isolation, and sleep impairment.  The 
veteran also noted marital problems.  The VA examiner noted 
that the veteran was oriented and did not present any 
significant cognitive deficits.  His mood was very definitely 
depressed and he was anxious.  His affect was rather rigid 
and continuously depressed.  The examiner noted that the 
veteran avoids activities, places or people that arouse 
recollections of his Vietnam trauma.  The veteran was noted 
to have markedly diminished interest or participation in 
significant activities and was noted to feel detached and 
estranged from others.  His restricted range of affect was 
also noted to be impairing his relationship with his wife.  
The veteran also complained that he was irritable and had 
outbursts of anger and difficulty concentrating.  

The examiner noted that the disturbance has caused 
significant distress in social occupational areas.  A GAF of 
60 was assigned.

At the April 2005 VA examination, the examiner noted that the 
veteran apparently functioned with stability until September 
11, 2001 when the Trade Center bombings precipitated a 
development of PTSD symptoms.  Almost immediately, 
thereafter, he began suffering insomnia, depression suicidal 
ideation, and anxiety.  The veteran reported intrusive 
thoughts, nightmares, sleep disturbance, and was nearly 
incapacitated in that context.  Since that time, the veteran 
functioned in a variable way depending, in part, on 
situational pressures.  

The April 2005 examiner noted that the veteran spent most of 
his time working and  self-isolated to a degree during 
leisure hours.  The examiner noted that the veteran was 
largely without social contacts but that he and his wife 
enjoyed eating out at Mexican restaurants, traveling to the 
tri-cities for diversion, or attending church.

The medical evidence shows that the veteran has been assigned 
GAF scores ranging from 30 at the time of his hospital 
admission in April 2002 to 62 in June 2003 based upon his 
psychiatric impairment.  The scores in the middle of the 
range include 48, 49, 52, 54, and three 60s indicating the 
fluctuation in severity of the veteran's disability.  

A GAF score of 21-30 indicates that the examinee's behavior 
is considerably influenced by delusions or hallucinations, or 
that the examinee has serious impairment in communication or 
judgment or is unable to function in almost all areas of life 
(stays in bed all day, no job, home or friends).  A GAF score 
of 31-40 indicates the examinee has some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41-50 contemplates symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or a serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM-IV at 44-47.  While a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case, like an examiner's assessment 
of the severity of a condition, are not dispositive of 
whether overall improvement has been established; rather, 
they must be considered in light of the actual symptoms of 
the veteran's disorder.  See 38 C.F.R. § 4.126(a).

Hence, while the veteran's assigned GAF score of 30 indicates 
major psychiatric impairment, this score is not consistent 
with the medical evidence of record that addresses the 
veteran's actual symptoms and level of functioning.  The 
Board notes that during an extremely trying time for the 
veteran, when his closest friend passed away, he also noted a 
brief period of suicidal ideation with no intent or plan.  He 
also noted problems with his concentration.  However, the 
Board also notes that at no time during the present appeal 
has medical evidence demonstrated hallucinations, delusions, 
impairment of thought or communication, inability to maintain 
personal hygiene, impairment of memory, obsessive ritualistic 
behavior, inappropriate behavior, or abnormal speech.

It is important to note that the veteran has been married to 
the same woman since 1982 and he has been in the same job 
since that same year.  The Board, therefore, concludes that 
while the veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity, 
the veteran's symptoms do not approach the severity 
contemplated for the 70 percent rating and a preponderance of 
the evidence is against an initial evaluation greater than 50 
percent.     


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


